

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.1



 
Execution Version
 
 


 
 
AMENDMENT NO. 1
 
 
TO
 
 
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
 
 
THIS AMENDMENT NO. 1 TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of May 13, 2015, is entered into by and among Acxiom
Corporation, as the Borrower, the Lenders party hereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent, Issuing Bank and Swingline
Lender.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Credit Agreement referenced below.
 
 
WITNESSETH
 
 
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Fifth Amended and Restated Credit Agreement, dated as of October 9, 2013 (the
“Existing Credit Agreement” and as may be amended, restated, supplemented or
otherwise modified from time to time (including by this Amendment), the “Credit
Agreement”);
 
 
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Existing Credit Agreement; and
 
 
WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such amendments on the terms and conditions set forth herein.
 
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
 
Section 1.                      Amendments to Existing Credit
Agreement.  Subject to the satisfaction of the conditions precedent set forth in
Section 2 and Section 3 below, the parties hereto agree that the Existing Credit
Agreement is hereby amended as follows:
 
 
(a)  
The following defined term is hereby added to Section 1.01 of the Existing
Credit Agreement in its appropriate alphabetical location:

 
 
“Adjustment Period” means the fiscal quarters ending on September 30, 2015,
December 31, 2015 and March 31, 2016.
 
 
(b)  
The definition of “Adjusted EBITDA” appearing in Section 1.01 of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 
 
“Adjusted EBITDA” means, for any four fiscal quarters most recently ended (the
“Subject Period”), the total of the following calculated without duplication for
such period: (a) Borrower’s EBITDA; plus (b), (i) on a pro forma basis, the
EBITDA attributable to each Prior Target or, as applicable, to the assets
acquired from such Prior Target, for any portion of such Subject Period
occurring prior to the date of the acquisition of such Prior Target or such
related assets but only to the extent such pro forma EBITDA can be established
in a manner reasonably satisfactory to the Administrative Agent based on
financial statements of the Prior Target prepared in accordance with GAAP and
(ii) solely for purposes of calculating compliance (including pro forma
compliance) with Section 7.02 during the Adjustment Period, documented business
separation and transformation expenses in an aggregate amount not to exceed
$30,000,000 for any Subject Period during the Adjustment Period; minus (c) the
EBITDA of each Prior Company and, as applicable but without duplication, the
EBITDA of Borrower and each Subsidiary attributable to all Prior Assets, in each
case for any portion of such Subject Period occurring prior to the date of the
disposal of such Prior Companies or Prior Assets.
 
 
(c)  
The definition of “Capital Expenditures” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 
 
 
1

--------------------------------------------------------------------------------

 
“Capital Expenditures” means, for any period: (a) the capitalized software
development costs; plus (b) the capitalized data acquisition costs; plus (c) the
capital expenditures of the Borrower and its consolidated Subsidiaries, in each
case of clause (a), (b) and (c), as set forth (or as should be set forth) in the
investing activities section of the consolidated statement of cash flow of the
Borrower for such period prepared in accordance with GAAP; plus (d) on a pro
forma basis, the expenditures of the type described in clause (a), (b) and (c)
attributable to each Prior Target for any portion of such Subject Period
occurring prior to the date of the acquisition of such Prior Target but only to
the extent such pro forma expenditures can be established in a manner reasonably
satisfactory to the Administrative Agent based on financial statements of the
Prior Target prepared in accordance with GAAP; minus (e) on a pro forma basis,
the expenditures of the type described in clause (a), (b) and (c) of each Prior
Company and, as applicable but without duplication, such expenditures of
Borrower and each Subsidiary attributable to all Prior Assets, in each case for
any portion of such Subject Period occurring prior to the date of the disposal
of such Prior Companies or Prior Assets.
 
 
(d)  
The definition of “Capital Lease Obligations” appearing in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 
 
“Capital Lease Obligations” of any Person, at the time of determination, means
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. When calculating “Capital Lease Obligations”
for purposes of determining the Leverage Ratio on a pro forma basis, “Capital
Lease Obligations” shall be that of the Borrower and the Subsidiaries on a
consolidated basis (without duplication) as of the date of determination.
 
 
(e)  
The definition of “Total Indebtedness” is amended by adding the following
sentence to the end thereof:

 
 
“When calculating “Total Indebtedness” for purposes of determining the Leverage
Ratio on a pro forma basis, “Total Indebtedness” shall be that of the Borrower
and the Subsidiaries on a consolidated basis (without duplication) as of the
date of determination.”
 
 
(f)  
Section 6.06(a) of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 
 
“(a)           (i) So long as on the date of any such proposed Restricted
Payment and after giving effect thereto, no Default exists, Borrower may declare
and pay dividends ratably with respect to its common stock in an aggregate
amount not to exceed $30,000,000 in any fiscal year of the Borrower; provided
that, notwithstanding the foregoing, Borrower shall not declare or pay dividends
during the Adjustment Period and (ii) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests;”
 
 
(g)  
Section 6.06(f)(ii) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 
 
“(ii)           as of the date of such payment, either:  (A) the Leverage Ratio
is less than or equal to 2.25 to 1.00 calculated on a pro forma basis as of the
last day of the most recently-ended fiscal quarter of Borrower as if the
Restricted Payment had occurred on the first day of the four fiscal quarter
period ending on the last day of such fiscal quarter; provided that with respect
to Restricted Payments on account of the purchase or redemption of any Equity
Interests in Borrower (collectively, “Share Repurchases”) in reliance of this
clause (A) on any day during the Adjustment Period, the sum of the aggregate
amount paid by the Borrower for Share Repurchases
 
 
2

--------------------------------------------------------------------------------

 
made pursuant to this paragraph (f) in the then current fiscal year plus the
aggregate amount of the Share Repurchases to be made on such date does not
exceed $100,000,000, or (B) the Leverage Ratio as so calculated for such date is
more than 2.25 to 1.00, then, with respect to Restricted Payments in reliance of
this clause (B), the sum of the aggregate amount paid by the Borrower for
Restricted Payments made under the permission of this paragraph (f) in the then
current fiscal year plus the aggregate amount of the Restricted Payment to be
made on such date does not exceed $50,000,000.”
 
 
(h)  
Section 7.02 of the Existing Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 
 
 “Section 7.02.                                Fixed Charge Coverage.  As of the
last day of each fiscal quarter, the Borrower shall not permit the ratio of (a)
the sum of the following for Borrower and the Subsidiaries calculated on a
consolidated basis in accordance with GAAP:  (i) Adjusted EBITDA; minus (ii)
Capital Expenditures to (b) Fixed Charges, all calculated for the four fiscal
quarters ending on the last day of such fiscal quarter, to be less than (x) for
each fiscal quarter ending during the Adjustment Period, 1.00 to 1.00 and (y)
commencing with the fiscal quarter ending June 30, 2016 and each fiscal quarter
thereafter, 1.25 to 1.00.  As used in this Section 7.02, “Fixed Charges” means
for any period, the sum of the following for the Borrower and the Subsidiaries
calculated on a consolidated basis without duplication for such period:  (a) the
aggregate amount of interest, including payments in the nature of interest under
Capitalized Lease Obligations (when on a pro forma basis, calculated in
accordance with Section 1.04(b))  and (b) the scheduled amortization of
Indebtedness paid or payable.”
 
Section 2.                      Conditions of Closing.  Other than the
amendments set forth in Section 1 above (which amendments shall not become
effective until the Amendment No. 1 Effective Date (as defined below), this
Amendment shall be effective on the date (the “Amendment No. 1 Closing Date”)
each of the following conditions is satisfied (or waived in accordance with
Section 10.02 of the Existing Credit Agreement):
 
 
(a)  
The Administrative Agent shall have received (i) counterparts to this Amendment,
duly executed by each of the Borrower, the Required Lenders and the
Administrative Agent and (ii) counterparts of a Consent and Reaffirmation
substantially in the form attached hereto as Exhibit A, duly executed by each
Subsidiary Guarantor.

 
 
(b)  
Borrower shall have paid (i) to the Administrative Agent, for the benefit of
each Lender  party hereto, an amount equal to 0.05% of the aggregate amount of
each such Lender’s Commitment immediately prior to the Amendment No. 1 Closing
Date and (ii) to J.P. Morgan Securities LLC, as lead arranger with respect to
this Amendment, such fees as Borrower and J.P. Morgan Securities LLC have
separately agreed.

 
 
(c)  
The Administrative Agent shall have received reimbursements for all reasonable
documented and out-of-pocket expenses (including reasonable fees and expenses of
Sidley Austin LLP, counsel to the Administrative Agent) that are required to be
reimbursed or paid by the Borrower pursuant to Section 10.03(a) of the Credit
Agreement and that have been invoiced prior to the Amendment No. 1 Closing Date.

 
 
(d)  
The Contribution and Stock Purchase Agreement by and among Aspen Holdco, Inc.,
Acxiom Corporation, Acxiom IT Outsourcing, Inc., Acxiom Limited, Aspen Hivedown
Limited, Acxiom Global Service Center Polska sp. z.o.o., Acxiom Polska sp.
z.o.o. w likwidacji, and Acxiom ITO Polska sp. z.o.o., dated on or about the
Amendment No. 1 Closing Date (the “PSA”) shall have become effective.

 
 
 
3

--------------------------------------------------------------------------------

 


 
Section 3.                      Conditions of Effectiveness.  The amendments to
the Existing Credit Agreement set forth in Section 1 above shall become
effective on the date (the “Amendment No. 1 Effective Date”) each of the
following conditions is satisfied (or waived in accordance with Section 10.02 of
the Existing Credit Agreement):
 
 
(a)  
The Administrative Agent shall have received from Borrower a certificate in form
and substance reasonably satisfactory to the Administrative Agent, which
certificate has been executed by the secretary of Borrower (or other such
officer as may be acceptable to the Administrative Agent) and certifies that:

 
 
i.  
both before and after giving effect to amendments to the Existing Credit
Agreement set forth in Section 1 above, the ITO Disposition and the payment of
the Prepayment Amount (as defined below), no Default or Event of Default exists;

 
 
ii.  
the representations and warranties contained in Article III of the Credit
Agreement and the other Loan Documents shall be true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall have been true
and correct in all material respects as of such earlier date, except that the
representations and warranties contained in Section 3.04 of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to Sections 5.01(a) and (b) of the Existing Credit Agreement,
respectively; and

 
 
iii.  
the Borrower shall be in compliance, on a pro forma basis (after giving effect
to amendments to the Existing Credit Agreement set forth in Section 1 above, the
ITO Disposition and the payment of the Prepayment Amount (as defined below))
with the requirement contained in Section 6.05(a).

 
 
(b)  
ITO Disposition has occurred or will occur on the Amendment No. 1 Effective
Date.

 
 
(c)  
Borrower shall have paid the Prepayment Amount.

 
 
(d)  
Borrower shall have paid (i) to the Administrative Agent, for the benefit of
each Lender  party hereto, an amount equal to 0.05% of the aggregate amount of
each such Lender’s Commitment immediately prior to the Amendment No. 1 Closing
Date and (ii) to J.P. Morgan Securities LLC, as lead arranger with respect to
this Amendment, such fees as Borrower and J.P. Morgan Securities LLC have
separately agreed; provided, however, nothing shall require the Borrower to pay
such amounts if the ITO Disposition does not occur.

 
 
(e)  
The Administrative Agent shall have received reimbursements for all reasonable
documented and out-of-pocket expenses (including reasonable fees and expenses of
Sidley Austin LLP, counsel to the Administrative Agent) that are required to be
reimbursed or paid by the Borrower pursuant to Section 10.03(a) of the Credit
Agreement and that have been invoiced prior to the Amendment No. 1 Effective
Date.

 
 
(f)  
The Administrative Agent shall have received such other documents as the
Administrative Agent may reasonably request.

 
 
If the Amendment No. 1 Effective Date has not occurred on or before September
30, 2015, then this Amendment shall be null and void.   “Prepayment Amount”
means the portion of the Net Proceeds from the ITO Disposition equal to the
amount that results in the Leverage Ratio (calculated on a pro forma basis after
giving effect to the ITO Disposition and the prepayment of any Indebtedness)
being equal to 2.00 to 1.00.  For purposes of this Amendment, “ITO Disposition”
means the Asset Sale contemplated pursuant to the PSA.
 
 
Section 4.                      Representations and Warranties of the
Borrower.  The Borrower hereby represents and warrants as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           This Amendment has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding at law or
in equity.
 
 
(b)           Immediately after giving effect to this Amendment, the
representations and warranties of the Borrower set forth in the Credit Agreement
are true and correct in all material respects (except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects), on and as of the date hereof, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects) on and as of such
earlier date.
 
 
(c)           Immediately before and after the Amendment No. 1 Closing Date, no
Default or Event of Default shall have occurred and be continuing.
 
 
Section 5.                      Effect on Credit Agreement.
 
 
(a)           Upon the effectiveness of this Amendment on the Amendment No. 1
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to such Agreement, as amended and modified hereby.
 
 
(b)           Except as specifically amended and modified above, the Credit
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect, and are
hereby ratified and confirmed.
 
 
(c)           The execution, delivery and effectiveness of this Amendment shall
neither, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.
 
 
Section 6.                      GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
 
Section 7.                      Headings.  Section headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.
 
 
Section 8.                      Counterparts.  This Amendment may be executed by
one or more of the parties to this Amendment on any number of separate
counterparts and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A facsimile or PDF copy of any signature
hereto shall have the same effect as the original thereof.
 
 
[The remainder of this page is intentionally blank.]
 


5
 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 
 


 

 
ACXIOM CORPORATION, as the Borrower
         
By:
 /s/ Jack W. McCrary, Jr.      
Name: Jack W. McCrary, Jr.
   
Title: Vice President of Finance - Treasurer


 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent, the Issuing Bank, the
Swingline Lender and a Lender
         
By:
 /s/ Gregory T. Martin      
Name: Gregory T. Martin
   
Title: Executive Director

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
         
By:
 /s/ Charles Goldberg      
Name: Charles Goldberg
   
Title: Senior Vice President

 

 

 
BANK OF AMERICA, N.A., as a Lender
         
By:
 /s/ Lisa M. Chizanowski      
Name: Lisa M. Chizanowski
   
Title: Senior Vice President

 

 

 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
         
By:
 /s/ Matthew Antioco      
Name: Matthew Antioco
   
Title: Vice President

 

 

 
SUNTRUST BANK, as a Lender
         
By:
 /s/ Henry Spark      
Name: Henry Spark
   
Title: Vice President

 



 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
         
By:
 /s/ Thomas S. Sherman      
Name: Thomas S. Sherman
   
Title: Senior Vice President







 
REGIONS BANK, as a Lender
         
By:
 /s/ Bruce Rudolph      
Name: Bruce Rudolph
   
Title: Vice President



 

 
COMPASS BANK, as a Lender
         
By:
 /s/ Frank Carvelli      
Name: Frank Carvelli
   
Title: Senior Vice President


 

 
CAPITAL ONE BANK, as a Lender
         
By:
 /s/ Kiel Johnson      
Name: Kiel Johnson
   
Title: Vice President


 

 
HSBC BANK USA, N.A., as a Lender
         
By:
 /s/ Santiago Riviere      
Name: Santiago Riviere
   
Title: Senior Vice President

 
 

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
         
By:
 /s/ Janet L. Wheeler      
Name: Janet L. Wheeler
   
Title: Vice President

 
 

 
 

 
 



Signature Page to Amendment No. 1 to Fifth A&R Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT A
 
 


 
 
CONSENT AND REAFFIRMATION
 
 


 
 
Each of the undersigned hereby acknowledges receipt of a copy of that certain
Amendment No. 1 to Fifth Amended and Restated Credit Agreement, dated as of May
13, 2015 (the “Amendment”), by and among Acxiom Corporation, as the Borrower,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as the Administrative
Agent, the Issuing Bank and the Swingline Lender, which amends that certain
Fifth Amended and Restated Credit Agreement, dated as of October 9, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Lenders, the Administrative
Agent, the Swingline Lender and the Issuing Bank. Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement.   Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and acknowledges and agrees that each Loan Document executed and
delivered by it remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.  All references to the Credit Agreement contained in the
Loan Documents shall be a reference to such Agreement as so modified by the
Amendment.
 
 
Dated:  May 13, 2015
 
 
[Signature Pages Follow]
 
 




 
 


 


 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year first above written.
 
 


 

 
ACXIOM CDC, INC.
ACXIOM CH, INC.
ACXIOM DIGITAL, INC.
ACXIOM DIRECT, INC.
ACXIOM/DIRECT MEDIA, INC.
ACXIOM DUTCH HOLDINGS, LLC
ACXIOM GOVERNMENT SERVICES, INC.
ACXIOM IT OUTSOURCING, INC.
ACXIOM IDENTITY SOLUTIONS, LLC
ACXIOM ITO HOLDING I, LLC
ACXIOM ITO HOLDING II, LLC
LIVERAMP, INC.
         
By:
 /s/ Jack W. McCrary, Jr.      
Name: Jack W. McCrary, Jr.
   
Title: Vice President of Finance - Treasurer

 


 
 


 
 


 


Signature Page to Consent and Reaffirmation for
Amendment No. 1 to Fifth Amended and Restated Credit Agreement
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

